Citation Nr: 0004265	
Decision Date: 02/17/00    Archive Date: 02/23/00		

DOCKET NO.  98-06 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a skin disorder due to 
exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from February 1944 to May 1946 
and from February 1953 to January 1955.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 1997 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
which denied a claim of entitlement to service connection for 
a skin disorder due to exposure to mustard gas.  The veteran 
has timely appealed that determination.

The Board notes that the veteran has submitted statements and 
medical records, including correspondence submitted in April 
1999 and in September 1999, reflecting that his current 
medical problems prevent him from "appealing" or 
"attend[ing] . . . appeal" of his claim.  The Board 
interprets these statements as an attempt to withdraw any 
request for a personal hearing or a hearing before the Board, 
although the Board finds no request for a hearing associated 
with the file.

It also appears from the record that the veteran is 
attempting to raise a claim for service connection for 
"blood vessel damage" and tumors of the neck and shoulders 
as due to exposure to mustard gas.  This matter is referred 
to the RO for appropriate action.

The Board notes further, that in September 1999, the Board 
received a packet of medical records from the veteran without 
a waiver of initial RO consideration of that evidence.  
However, upon review of the evidence, the Board notes that it 
is not relevant to the current appeal.  It is therefore, 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  There is no current medical evidence that the veteran has 
a disability included in the disabilities listed in 38 C.F.R. 
§ 3.316 applicable to claims based on chronic effects of 
exposure to mustard gas and Lewisite.

2.  Considering the claim for service connection other than 
under 38 C.F.R. § 3.316, there is no competent medical 
evidence providing a nexus between claimed exposure to 
mustard gas in service and a current skin disorder.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disorder claimed 
as due to exposure to mustard gas.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a claim submitted in May 1997, the veteran claimed that he 
was exposed to mustard gas during his first period of 
service, while stationed in California in 1944, and that, 
following the mustard gas exposure, he broke out in blisters.  
He further contends that he has a residual skin condition 
which he has described as scars and marks from these 
blisters.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  Service connection may be presumed 
for chronic conjunctivitis, keratitis, corneal opacities, 
scar formation, nasopharyngeal cancer, laryngeal cancer, lung 
cancer (except mesothelioma), or squamous cell carcinoma of 
the skin as residuals of full body exposure to nitrogen or 
sulfur mustard if any of these disorders are developed at any 
time post-service.  See 38 C.F.R. § 3.316 (a)(1) (1999).  As 
well, chronic laryngitis, bronchitis, emphysema, asthma or 
chronic obstructive pulmonary disease shall be presumed 
service connected following in-service full body exposure to 
nitrogen, sulfur mustard or Lewisite.  See 38 C.F.R. § 3.316 
(a)(2) (1999).  Finally, acute nonlymphocytic leukemia shall 
also be presumed service connected following in-service full 
body exposure to nitrogen mustard.  See 38 C.F.R. 
§ 3.316(a)(3) (1999).  However, service connection will not 
be established under the presumptive provisions if there is 
affirmative evidence that establishes a nonservice-related 
supervening condition or event as the cause of the claimed 
condition.  38 C.F.R. § 3.316(b).

A veteran can also establish service connection for residuals 
of exposure to mustard gas by showing that a current disorder 
is in fact causally linked to such exposure.  Combee v. 
Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 C.F.R. 
§ 3.303.  In Combee, the United States Court of Appeals for 
the Federal Circuit essentially held that when a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  That is, 
the material in the claims file must be evaluated to 
determine whether there is at least evidentiary equipoise as 
to the question of whether any currently diagnosed disability 
is related to an illness or injury sustained or manifested by 
the veteran while on active duty.  Combee, at 1044; 
38 U.S.C.A. §§ 1113(b), 1116 (West 1991).

However, the threshold question in any claim for VA benefits 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that in the absence of evidence of a well-
grounded claim, the VA is prohibited in assisting the 
claimant.  Morton v. West, 12 Vet. App. 477 (1999).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the incurrence or 
aggravation of a disease or injury in service, see Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) and Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); the existence of a 
current disability, see Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) and Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); and a nexus between the in-service 
injury or disease and the current disability, see Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995) and Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Layno, 6 
Vet. App. at 469 (1994).

The Board notes that, in the case of Pearlman v. West, 11 
Vet. App. 443 (1998), the Court addressed the application of 
38 C.F.R. § 3.316 in determining the well-groundedness of 
claims.  The Court indicated that, under 38 C.F.R. § 3.316, 
the initial burden for a well-grounded claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman at 446.  The Court 
specified that the veteran is relieved of his burden of 
providing medical evidence of a nexus between the current 
disability and the in-service exposure.  Rather, service 
connection is granted if the appellant has experienced: (1) 
full body exposure, (2) to the specified vesicant agent, (3) 
during active military service, and (4) has subsequently 
developed the specified conditions;" subject to the 
regulatory exceptions in paragraph (b).  Id.

The Board notes that, in Pearlman, the veteran had stated he 
had participated in secret testing involving mustard gas 
exposure and he had subsequently developed respiratory 
disorders which were among the conditions specified within 38 
C.F.R. § 3.316.  Although all efforts by VA to substantiate 
his claimed exposure were unsuccessful, the Court held "that 
for the purpose of submitting a well-grounded claim relating 
to exposure to toxic gases under this regulation, the Board 
must assume that the lay testimony of exposure is true."  
However, the Court further noted that "whether or not the 
veteran meets the requirements of this regulation, including 
whether or not the veteran was actually exposed to the 
specified vesicant agents, is a question of fact for the 
Board to determine after full development of the facts."  
Pearlman at 447.

In this case, the only evidence that the veteran was exposed 
to mustard gas in service consists of his contentions and 
that of a fellow veteran to that effect.  In applying the 
rule set down in Pearlman, however, for purposes of 
determining the well-groundedness of his claim, the veteran's 
evidentiary assertions must be presumed to be credible.  See 
King v. Brown, 5 Vet. App. 19 (1993), and Pearlman, supra.  
Accordingly, solely for the purpose of determining the well-
groundedness of the veteran's claim, the Board accepts the 
credibility of the veteran's statements and finds that he had 
a qualifying exposure to mustard gas for purposes of 38 
C.F.R. § 3.316.

Having accepted that the veteran was exposed to mustard gas 
in service for purposes of determining whether his claim is 
well grounded, the Board must next determine whether the 
evidence reflects that the veteran's claimed skin disorder is 
one of the disabilities for which service connection may be 
established due to mustard gas exposure.  In this regard, it 
appears that the veteran, at least initially, claimed that he 
had scars and marks all over his body which were related to 
in-service exposure to mustard gas.  Although, as noted 
above, scar formation is a listed disorder, the Board notes 
that there is no evidence that the veteran subsequently 
(meaning after the claimed exposure) developed a condition 
specified in 38 C.F.R. § 3.316.  The Board observes that 
scars of the right chest, left thigh, right back/shoulder, 
left index finger, and left upper arm were noted on induction 
examination in February 1944 and the same scars, except for 
the left finger scar, were noted on separation examination in 
May 1946; no additional scars were noted on separation.  
Parenthetically, the Board notes that the veteran asserts 
that he was exposed to mustard gas in June 1944.  On 
reenlistment examination in February 1953, it was noted that 
the veteran had a vaccination scar of the upper left arm, a 
mark on the right and left breast, a scar on the left groin, 
and a notation of what appears to be a scar on the left 
patella.  There were no scars noted on separation examination 
of January 1955.  

The Board notes further, that the veteran has submitted 
recent post-service medical evidence.  However, none of this 
evidence indicates that the veteran currently has a chronic 
skin disorder and contains no medical evidence that the 
veteran developed scar formation subsequent to the claimed 
exposure to mustard gas.  In other words, there is no medical 
evidence which establishes a current diagnosis of a skin 
disorder.  Thus, the current record does not indicate that 
the veteran has a disorder listed in 38 C.F.R. § 3.316 for 
which service connection may be presumed.  Although the Court 
noted in Pearlman that 38 C.F.R. § 3.316 relieves a veteran 
of the burden of providing medical evidence of a nexus 
between a current disability and the in-service exposure to 
mustard gas, the other conditions of 38 C.F.R. § 38 C.F.R. 
§ 3.316 must be satisfied.  In this case, there is no current 
medical evidence establishing a diagnosis of a specified 
condition as set forth in the regulation. The record shows no 
current medical diagnosis or opinion by a competent 
professional of "scar formation."  Therefore, the veteran may 
not establish a well-grounded claim for service connection 
with the application of the regulatory presumption.  
Considering the claim for service connection other than under 
38 C.F.R. § 3.316, the Board notes that the veteran has not 
provided any competent evidence that the currently claimed 
skin disorder is causally related to his military service.  
The Board acknowledges the veteran's belief that he has a 
skin disorder related to exposure to mustard gas.  However, 
the veteran, as a layperson, is not competent to relate a 
skin disorder to any incident of military service.  The Board 
must also find that any claim for service connection for a 
skin disorder on a direct basis is similarly not well 
grounded.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

In sum, the record contains no competent diagnosis of any 
skin disability presumptive to mustard gas exposure or any 
opinion relating a current skin disorder to mustard gas 
exposure.  Thus, the veteran has failed to present a well-
grounded claim and his appeal must be denied.  In denying the 
claim for service connection for a skin disorder as not well 
grounded, the Board notes that VA has no duty to assist in 
the absence of a well-grounded claim.  As the Board is not 
aware of the existence of additional evidence that might well 
ground the veteran's claim, a duty to notify does not arise 
pursuant to 38 U.S.C.A. § 5103(a).  See McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  That 
notwithstanding, the Board views its discussion as sufficient 
to inform the veteran of the elements necessary to well 
ground his claim, and as an explanation as to why his current 
attempt fails.


ORDER

The veteran's claim of entitlement to service connection for 
a skin disorder claimed as due to exposure to mustard gas is 
not well-grounded, and the claim is therefore, denied.  


		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals


 

